Citation Nr: 1243821	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-15 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a left hip disorder. 

4.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran appeared before the undersigned Veterans Law Judge in a hearing at the RO in August 2010 to present testimony on the issues on appeal.   

The Board notes that it has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been included in the claims file since the statement of the case dated in March 2009.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board notes that, in a statement of record received in June 2010, the Veteran indicated an interest in seeking service connection for posttraumatic stress disorder (PTSD).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.  





REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's claims for service connection.  

The Veteran maintains that these disorders relate to service.  During his August 2010 Board hearing, he indicated that the foot and hip disorders result from in-service, sports-related injuries, and indicated that he injured his right shoulder in service as a result of lifting engine parts pursuant to his duties as a mechanic.  
He also asserts that he developed a right hip disorder as a result of disability associated with the right foot injury.  

Medical evidence indicates that the Veteran has current right foot, right shoulder, and bilateral hip disorders.  May and July 2007 VA medical evidence reflects diagnoses of several right foot and ankle disorders, and of bilateral hip degenerative joint disease.  Moreover, a January 2007 VA treatment record indicates osteoarthritis in the right shoulder.  

Service treatment records (STRs) include the Veteran's February 1971 enlistment reports of medical examination and history, which indicate that the Veteran may have entered service with a right foot disorder.  Objective examination was noted to be abnormal; however, the note associated with the mark referred to the Veteran's knees, rather than feet.  The Veteran's report of medical history at the time did indicate a history of "foot trouble." However, it also noted "NS" which appears to mean, nonsymptomatic, and subsequent examinations note normal feet.

STRs also support the Veteran's claim of experiencing an in-service right foot disorder.  An August 1973 record notes complaints regarding the right foot, and indicates "edema" due to "trauma to the [right] foot caused by a kick."  Moreover, in an August 1973 report of medical history, the Veteran indicated a positive response to "swollen or painful joints" and "broken bones."  The Board notes, however, that the STRs are negative for specific disorders of the hips and right shoulder.  Moreover, a March 1975 report of medical history, in addition to June 1975 reports of medical examination and history, are negative for foot, hip, and shoulder disorders.   

VA compensation examinations were conducted in conjunction with the Veteran's claims between May and July 2007.  Nevertheless, the Board finds the reports of these examinations inadequate as there is confusion surrounding whether the examiner considered the Veteran's documented complaints of an in-service right foot injury, and whether the examiner considered the lay evidence indicating such an injury.  Though a layperson, the Veteran is competent to report a history of in-service injuries that fall within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The examination reports are also inadequate because they do not address the claim to secondary service connection.  38 C.F.R. §§ 3.306, 3.310.  Thus, the Veteran should be provided with an additional orthopedic examination and clarifying nexus opinions should be obtained.  

Additional document development is warranted in this matter as well.  During the Board hearing, the Veteran indicated that he underwent VA medical treatment in Chicago after separation from service in the mid 1970s, subsequently in the early 1990s in VA facilities in New Orleans.  The record does not evidence an attempt to retrieve any such records.  Thus, VA should attempt to retrieve any such records on remand.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran pursuant to 38 C.F.R. § 3.159 concerning how he can substantiate a claim to service connection on a secondary basis.  38 C.F.R. § 3.310.   

2.  Attempt to obtain and associate with the claims folder VA medical records pertaining to any treatment the Veteran may have received for his claimed right foot, bilateral hip, and right shoulder disorders at a VA medical facility in New Orleans, Louisiana dated in the 1990s, or at a VA medical facility in Chicago, Illinois in or around 1975.  Further, any relevant VA records dated since August 2009, pertaining to treatment at the VA Medical Center in Miami, Florida, should be associated with the claims folder.  If no such treatment records exist, the claims file should be documented accordingly.

3.  Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner is asked to provide opinions as to the following:

a.  whether it is at least as likely as not that the currently diagnosed right foot disorder, bilateral hip disorder, and/or right shoulder disorder is related to any in-service disease, event, or injury.  Review of the whole file is requested, but specific attention is invited to the tabbed service treatment records, documenting an in-service trauma to the right foot.  Also, the examiner is specifically advised that the Veteran is credible in his assertions that he experienced pain in his shoulders from heavy lifting as required as part of his duties as a jet mechanic.

b.  whether it is at least as likely as not that any current bilateral hip disorder was caused by the right foot disorder, or has been aggravated (increased in severity beyond the natural course of the disability) by the right foot disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  


The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



